internal_revenue_service department of the treasury numbers release date index numbers washington dc person to contact telephone number refer reply to cc corp plr-157957-02 date date date date date date month estate of b p q r s t u v w x y plr-157957-02 z dear this letter responds to your date request that we supplement our letter_ruling dated date plr-112614-00 the prior letter_ruling the information submitted for consideration is summarized below capitalized terms not defined in this letter have the meanings assigned them in the prior letter_ruling the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by penalty of perjury statements executed by the appropriate parties this office has not verified any of the material submitted in support of the request for rulings but the material is subject_to verification on examination the prior letter_ruling addresses certain federal_income_tax consequences of the distribution by distributing of controlled stock to its shareholders and related transactions the distribution was completed on date supplemental facts distributing has p shares of distributing class a stock outstanding and q shares of distributing class b stock outstanding as long as distributing has at least r shares of distributing class b stock outstanding holders of distributing class a stock are entitled to elect at least b percent of distributing’s directors and holders of distributing class b stock are entitled to elect the rest the distributing and controlled stock held by the estate of a on date is now held by the marital trusts the estate of b i j and k b i j and k together the a family hold s shares or t percent of distributing class b stock as follows the marital trusts hold u shares the estate of b holds v shares i indirectly holds w shares j holds x shares and k holds y shares employees former employees and the public hold the remaining z shares of distributing class b stock following a’s death on date and before b's death on date b suffered unanticipated cash_flow and liquidity problems and the net value of the estate of a and the marital trusts declined by approximately g percent in month i informed distributing’s board that the beneficiaries of the marital trusts had liquidity issues and were contemplating selling their distributing class b stock to meet their financial needs plr-157957-02 on date a special committee of distributing’s board the special committee consisting only of distributing class a stock directors was appointed to consider a redemption of the distributing class b stock that committee determined that eliminating the a family’s control of distributing’s board was in the best interests of distributing on date the special committee agreed to make a public_tender_offer for all of the outstanding distributing class b stock the redemption and the a family and the marital trusts agreed to tender all of their distributing class b stock to distributing the redemption will not occur unless the number of shares of distributing class b stock outstanding after the redemption is less than r supplemental ruling based solely on the information and representations submitted with the original and supplemental requests we rule that the redemption will not affect the prior letter_ruling and will not prevent those rulings from having full force and effect caveats we express no opinion about the tax treatment of the redemption under any other provision of the code or regulations thereunder or the tax treatment of any condition existing at the time of or effect resulting from these transactions that are not specifically covered by the above rulings procedural statements this supplemental ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter together with the prior letter_ruling must be attached to any income_tax return to which it is relevant under a power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer and to an additional authorized representative sincerely richard k passales senior counsel branch office of associate chief_counsel corporate
